              Case 20-10343-LSS           Doc 5079       Filed 05/27/21      Page 1 of 1


                            UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF DELAWARE

In Re:                                           :
                                                 :       CHAPTER 11
BOY SCOUNTS OF AMERICA AND                       :
DELAWARE BSA, LLC                                :       Case No.: 20-10343 (LSS)
                                                 :
                                                 :       Jointly Administered
                Debtors                          :

                   MOTION AND ORDER FOR ADMISSION PRO HAC VICE
       Pursuant to Local Rule 9010-1 and the attached certification, counsel moves the admission pro
hac vice of Michael D. Angotti of Saxe Doernberger & Vita, P.C. to the represent The Knights of
Columbus, 1 Columbus Plaza, New Haven, CT 06510; Knights of Columbus, Council #462 (“Council
#462”); Knights of Columbus, Saratoga Council #246 a/k/a Saratoga Knights of Columbus (“Council
#246”); and Knights of Columbus, Father Baker Council #2243 (“Father Baker Council”) (collectively
the “Knights of Columbus Entities”) in this action.

Dated: May 26, 2021                                      BERGER HARRIS LLP

                                                         /s/ David J. Baldwin
                                                         David J. Baldwin (No. 1010)
                                                         1105 North Market Street, 11th Fl.
                                                         Wilmington, DE 19801
                                                         (302) 655-1140
                                                         (302) 655-1131 Facsimile
                                                         dbaldwin@bergerharris.com
                                                         Attorneys for Knights of Columbus Entities

            CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE
        Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bars of the States of Connecticut and
Massachusetts and the Bar of the United State District Court of Connecticut, and pursuant to Local
Rule 83.6 submit to the disciplinary jurisdiction of this Court for any alleged misconduct which occurs
in the preparation or course of this action. I also certify that I am generally familiar with this Court’s
Local Rules and with the Standing Order for District Court Fund revised 8/31/16. I further certify that
the annual fee of $25.00 has been paid to the Clerk of Court for the District Court.

Dated: May 26, 2021                                      /s/ Michael D. Angotti
                                                         Michael D. Angotti
                                                         Saxe Doernberger & Vita, P.C.
                                                         35 Nutmeg Drive, Suite 140
                                                         Trumbull, Connecticut 06611
                                                         203.287.2100
                                                         MAngotti@sdvlaw.com

                            ORDER GRANTING MOTION
         IT IS HEREBY ORDERED that counsel’s motion for admission pro hac vice is granted.
      Dated: May 27th, 2021                             LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                              UNITED STATES BANKRUPTCY JUDGE
